DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 2/28/2020. 

Claim Analysis
3.	Summary of Claim 8:
A composition comprising:

(A) a cyclic organophosphate aluminum salt represented by the following Formula (1):


    PNG
    media_image1.png
    183
    374
    media_image1.png
    Greyscale


wherein R1 to R4 each independently represent a hydrogen atom or a linear or branched alkyl group having 1 to 9 carbon atoms, and R5 represents an alkylidene group having 1 to 4 carbon atoms; and 

(B) a sodium carboxylate, 

wherein the (A) cyclic organophosphate aluminum salt represented by Formula (1) is aluminum hydroxybis[2,2'-methylene-bis(4,6-di-tert-butylphenyl)phosphate], 

wherein the (B) sodium carboxylate is at least one selected from the group consisting of a sodium aromatic carboxylate and a sodium-fatty acid having 10 to 21 carbon atoms, 

and wherein a molar ratio of the (A) cyclic organophosphate aluminum salt represented by Formula (1) and the (B) sodium carboxylate, (A)/(B), is in a range of 0.20 to 0.56.

 
Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang, et al. (CN 101265347 A; as listed on the IDS dated 2/28/2020; English Machine Translation Incorporated Herewith).
	Regarding claims 8-9, Yang et al. teach a composition comprising (A) a multivalent metal salts of substituted diaryl phosphates having a general structure (I):

    PNG
    media_image2.png
    251
    381
    media_image2.png
    Greyscale

wherein R1, R2, R3 and R4 are C1-C6 linear or branched alkyl groups, R5 is H or C1-C3 alkyl groups, M is a divalent or higher metal ion, n is the number of hydroxyl groups and is equal to the difference 
    PNG
    media_image3.png
    130
    150
    media_image3.png
    Greyscale

wherein M1 is an alkali metal, R6 is a C9-C29 alkyl, substituted alkyl or alkenyl group (claim 1), wherein a preferred alkali metal salt of monobasic fatty acid is sodium stearate (claim 7) thereby reading on the (B) as required by the instant claim, and wherein in a preferred embodiment,. As such, the molar ratio can be calculated. Sodium stearate (B) has a molar mass of 306.466 g/mol and hydroxyaluminum bis(2,2-methylene-bis(4,6-di-tert-butylphenyl)phosphate) (A) has a molar mass of 1015.2 g/mol. In Example 2, A is present in an amount of 50% and B is present in an amount of 50%. Assuming a 100 g composition, 50 g of A is present and 50 g of B is present.
For A, 50 g / 1015.2 g/mol = 0.049 mol. 
For B, 50 g / 306.466 g/mol = 0.163 mol. 
The molar ratio of A/B is 0.049 mol/ 0.163 mol = 0.3 thereby reading on the claimed range of 0.20-0.56 as required by the instant claim.
	Regarding claims 10 and 15, Yang et al. teach the addition of component (A) + (B) in an amount of 0.3 parts by weight with respect to 100 parts of a polypropylene resin [0056] wherein component (A) is present at 70 wt% and component (B) is present at 30 wt%; as such component A is present in an amount of 0.21 parts by weight (70% of 0.3 parts = 0.21 parts by weight) thereby reading on the claimed range of 0.001 to 10 parts by mass.

	Regarding claims 12, 14 and 16, Yang et al. teach a molded product and process ([0005], [0010], [0034], [0035]).
	Regarding claim 13, see claims 8, 10 and 11 above. 


Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2013-133364 A, JP 7-48473 (as listed on the IDS dated 2/28/2020), JP 2002-338820 A (as listed on the IDS dated 2/28/2020), JP 10-87907 A (as listed on the IDS dated 2/28/2020) and JP 5-156078 A (as listed on the IDS dated 2/28/2020). 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763